                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Antoine Jones,

       Plaintiff,

v.                                          Case No. 17-13222

F.C.I. Milan Low Staff, et al.,             Sean F. Cox
                                            United States District Court Judge
      Defendants.
______________________________/

                                  ORDER ADOPTING
                        4/8/19 REPORT AND RECOMMENDATION

       Acting pro se, Plaintiff filed this action on September 29, 2017. The action was assigned

to Magistrate Judge Mona Majzoub for all pretrial proceedings.

       On April 8, 2019, the magistrate judge issued a Report and Recommendation (“R&R”),

wherein she recommends that the Court dismiss this action without prejudice pursuant to Federal

Rule of Civil Procedure 4(m). (ECF No. 15).

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a magistrate judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that no

objections to the R&R were filed. The Court hereby ADOPTS the April 8, 2019 R&R and

ORDERS that this action is DISMISSED WITHOUT PREJUDICE pursuant to Fed. R. Civ.


                                                1
P. 4(m).

       IT IS SO ORDERED.

                           s/Sean F. Cox
                           Sean F. Cox
                           United States District Judge

Dated: May 10, 2019




                              2
